Citation Nr: 9919901	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-14 564	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a speech and 
learning disorder.  

2.  Entitlement to service connection for a personality 
disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.  

5.  Entitlement to service connection for stress 
incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1993 to September 
1994.  

This appeal arises from a January 1995 rating decision in 
which the RO denied service connection for a speech and 
learning disorder, a personality disorder, a mental disorder, 
a gastrointestinal disorder, and stress incontinence.  The 
claims of service connection for a psychiatric disorder, a 
gastrointestinal disorder, and stress incontinence are 
subjects of a remand which follows this decision.  

In April 1995, following the RO's denial of the claim for 
service connection for a psychiatric disorder, the veteran 
submitted a claim of service connection for post-traumatic 
stress disorder (PTSD).  The PTSD claim was separately 
adjudicated by the RO in an April 1999 rating decision, and 
although a February 1996 hearing officer decision referred to 
PTSD within the context of the claim for service connection 
for a psychiatric disorder, the separate PTSD claim is not 
currently before the Board of Veterans' Appeals (Board).  
Accordingly, the Board construes the pending appeal with 
regard to a psychiatric disorder as a claim for service 
connection for a psychiatric disorder other than PTSD.  




FINDINGS OF FACT

1.  A speech and learning disorder clearly and unmistakably 
existed prior to service and did not increase in severity 
during service.  

2.  A personality disorder is not a disability for purposes 
of awarding VA disability compensation.  


CONCLUSIONS OF LAW

1.  A speech and learning disorder preexisted the veteran's 
service and the presumption of soundness at entry is 
rebutted; the pre-existing speech and learning disorder was 
not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1137, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(1998).

2.  A personality disorder is not a disability for which 
service connection may be granted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that a mild 
speech impediment was noted on the veteran's entrance 
examination in December 1992.  She was referred by military 
medical personnel for a speech/language evaluation at 
Portsmouth, New Hampshire Regional Hospital (Portsmouth 
Regional Hospital) in November 1993.  She presented with a 
significant articulation deficit and it was recommended that 
she receive intensive speech and language therapy twice 
weekly in order to maximize functional communication skills.  

On mental status evaluation during service in November 1993, 
the examiner referred to concerns of the veteran's supervisor 
about her distractability and inattention.  The veteran 
described herself as always having been a "slow learner", 
she had been enrolled in what she characterized as special 
classes throughout her school years, and had undergone speech 
therapy during childhood.  The examiner opined that the 
veteran was not mentally retarded, but had performed at a 
borderline range of intellectual functioning prior to her 
enlistment.  It was thought that no amount of mental health 
treatment was likely to have a significant impact on her 
longstanding learning deficit within a reasonable time frame.  

The service medical records include reports of speech therapy 
at Portsmouth Regional Hospital from January 1994 to the 
veteran's separation from service in September 1994.  
Diagnoses included phonological and language delay.  Her rate 
of speech continued to be excessive in September 1994, but 
she was beginning to self-monitor the rate.  It was 
recommended that she continue speech therapy after separation 
from service.  

Military personnel records associated with the claims folder 
include a September 1994 letter indicating that the veteran 
was administratively separated from service for the 
convenience of the government due to a personality disorder.  
An August 1994 letter and mental status evaluation from a 
naval medical clinic were included with the records relating 
to the veteran's administrative separation.  The examiner's 
diagnoses on August 1994 mental status evaluation included 
borderline intellectual functioning existing prior to 
enlistment.  

On VA psychiatric examination in November 1994, the veteran 
reported a long history of learning difficulties and a speech 
problem.  Diagnoses included borderline personality disorder 
and speech disorder by history.  At a hearing in September 
1995, the veteran testified that, in service, she was told 
that she was too slow, that she required constant 
supervision, and would never achieve anything.  On July 1998 
psychiatric evaluation by Marcia Blier, D.O., at the Stafford 
Guidance Center, diagnoses included a history of speech and 
learning disabilities.  In a February 1999 VA medical note, 
the veteran reported having been born with a speech 
impediment, and she denied any history of head trauma.  

Analysis

Speech and Learning Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
or where unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  History conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of injury or disease, including official 
and other records made prior to, during or subsequent to 
service, together with all other lay and medical evidence 
concerning the inception, development and manifestations of 
the particular condition will be taken into account.  
38 C.F.R. § 3.304(b).  Additionally, in the case of Doran v. 
Doran, 6 Vet. App. 283 (1994), the United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) held that the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admissions during inservice clinical evaluations of a pre-
service history of the disability for which service 
connection is claimed.  

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a preexisting injury or disease will 
be considered to have been aggravated by service, where there 
is an increase in disability during such service beyond 
natural progress.  This presumption of aggravation may be 
rebutted by clear and unmistakable evidence.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Here, a speech disorder was noted on the veteran's service 
entrance examination, and the veteran described herself as 
always having been a slow learner during an inservice mental 
status evaluation.  Therefore, the Board finds that the 
presumption of soundness on the veteran's entry into service 
is rebutted by clear and convincing evidence of the existence 
of a speech and learning disorder prior to service.  

As to the issue of aggravation, the veteran asserts, in 
effect, that a speech and learning disorder increased in 
severity beyond its natural progress during service.  
However, the question of whether a speech and learning 
disorder increased in severity during service is a medical 
question and the Court has held that laypersons are not 
competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

Reports of speech therapy at Portsmouth Regional Hospital 
show that, although the veteran's speech continued to be 
excessive in September 1994 (shortly before separation), she 
was beginning to self-monitor the rate.  Mental status 
evaluation in November 1993 included the examiner's opinion 
that no amount of mental health treatment was likely to have 
a significant impact on the veteran's pre-existing learning 
deficit within a reasonable time frame.  Taking all of the 
evidence into account, the Board concludes that a speech and 
learning disorder pre-existed service and did not increase in 
severity in service.  As the preponderance of the evidence is 
against the claim of service connection for a speech and 
learning disorder, the claim is denied.  


Personality Disorder

It is undisputed that a personality disorder was diagnosed 
during service and post-service evaluations of the veteran 
have also noted a personality disorder.  However, personality 
disorders as such are not diseases within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c) (1998).  Therefore, the claim of service 
connection for a personality disorder must be denied as a 
matter of law.  


ORDER

Service connection for a personality disorder is denied.  

Service connection for a speech and learning disorder is 
denied.  


REMAND

With regard to the claim of service connection for a 
psychiatric disorder, the veteran's service medical records 
show that, on December 1992 entrance examination, she denied 
a history of depression or excessive worry or nervous 
trouble.  However, moderate anxiety reaction was diagnosed.  
Psychiatric evaluation was normal on separation examination 
in September 1994 and the veteran denied nervous trouble, but 
she gave a history of frequent trouble sleeping and 
depression or excessive worry.  On VA psychiatric evaluation 
only two months later in November 1994, diagnoses included 
generalized anxiety disorder with recurrent depression.  
Additionally, in the July 1998 psychiatric evaluation by Dr. 
Blier, diagnoses included dysthymic disorder and major 
depression.  In an August 1998 letter, Dr. Blier added that 
she could not opine as to whether the veteran's depression 
was related to service.  A November 1998 VA record of medical 
treatment of the veteran indicated that she was continuing 
treatment at the Stafford Guidance Center and saw a counselor 
weekly.  

The veteran is contending, in effect, that she has a 
psychiatric disorder which began during service.  
Alternatively, she asserts that any psychiatric disorder 
predating service increased in severity due to service.  
Anxiety disorder was diagnosed on service entrance 
examination, the veteran gave a history of depression on 
separation examination, and anxiety disorder with recurrent 
depression were diagnosed very shortly after service.  The 
Court has held that the resolution of questions relating to 
the etiology of a disease or disorder is a medical matter 
which lies beyond the Board's purview.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Dr. Blier's August 1998 letter 
declined to offer a medical opinion on the etiology of the 
veteran's depression.  Accordingly, the veteran should be 
afforded a VA psychiatric examination to determine the nature 
and etiology of any current psychiatric disorder.  Records of 
additional psychiatric treatment of the veteran also appear 
to exist and these should be associated with the claims 
folder.  

With regard to the claim of service connection for a 
gastrointestinal disorder, included with the veteran's 
service medical records was a report of a pre-service medical 
evaluation in August 1989.  At that time, the veteran was 17 
years old, she and complained of abdominal and pelvic pain.  
Impressions were of a normal examination, with no 
gynocological disorder.  

On service entrance examination in December 1992, the veteran 
denied a history of frequent indigestion and stomach, liver 
or intestinal trouble, and gastrointestinal evaluation was 
normal.  However, she complained of abdominal pain in April 
and May 1993.  She was evaluated for complaints of abdominal 
pain in June 1993, and the assessment was abdominal pain of 
unknown etiology.  There was no evidence of gastrointestinal 
pathology following an upper gastrointestinal series and 
small bowel study in July 1993.  In October 1993, she 
complained of abdominal cramps and frequent bowel movements 
and reported having severe cramps at the age of 15, with no 
diagnosis at that time.  The impression was of functional 
symptoms, possibly severe constipation and irritable bowels, 
with ineffective bowel movement.  In November 1993, she 
reported minimal stomach pain, which appeared to be related 
to the possibility of her separation from service.  In a 
January 1994 letter, Caitlin M. Cusack, M.D., of Garrison 
Medical Professional Association, in Dover, New Hampshire, 
noted that the veteran had been referred for complaints of 
abdominal pain.  Dr. Cusack prescribed medication and 
anticipated subsequent evaluation of the veteran in three 
months, but in an April 1994 letter, Dr. Cusack noted that 
she did not have an adequate explanation for the abdominal 
pain.  On September 1994 separation examination, the 
veteran's abdomen and viscera were normal and she denied 
stomach, liver, or intestinal trouble, but gave a history of 
frequent indigestion.  

On November 1994 VA psychiatric examination, diagnoses 
included irritable bowel syndrome by history.  On November 
1994 VA gastrointestinal examination, diagnoses included 
functional gastrointestinal disturbance of unknown etiology.  
At the September 1995 hearing, the veteran testified that she 
continued to experience stomach bloating.  

The veteran is contending, in effect, that she developed a 
gastrointestinal disorder in service.  Alternatively, she 
asserts that any gastrointestinal disorder predating service 
increased in severity due to service.  It is undisputed that 
she was evaluated for complaints of abdominal pain before, 
during, and since service.  However, the record does not 
contain a medical opinion regarding the nature and etiology 
of any current gastrointestinal disorder, and the Board may 
not render medical opinions.  Colvin, 1 Vet. App. at 175.  
Accordingly, the veteran should be afforded a VA 
gastrointestinal examination to determine the nature and 
etiology of any current gastrointestinal disorder.  

With regard to the claim of service connection for stress 
incontinence, pre-service medical records dating from August 
1989 and described above noted the veteran's complaint of 
increased frequency of urination, burning and voiding in 
small amounts.  She questioned whether she had a urinary 
tract infection (UTI).  Impressions were of a normal 
examination.  On service entrance examination in December 
1992, she denied a history of frequent or painful urination 
and genitourinary evaluation was normal.  In July 1994, she 
complained of bladder incontinence, with frequency and 
urgency symptoms of three weeks' duration.  She denied a 
previous history of UTI.  On September 1994 separation 
examination, she denied a history of frequent or painful 
urination and genitourinary evaluation was normal.  

On VA genitourinary examination in November 1994, the veteran 
complained of difficulty in passing urine, but this did not 
occur every day.  She denied nocturia and indicated that she 
had had no problems since service.  However, the examiner 
noted that the veteran was an extremely poor historian and 
had a speech defect which made her difficult to understand.  
The examiner also expressed concern that the veteran had not 
fully understood the medical evaluation questioning.  
Diagnoses included periodic urinary retention, as residuals 
of nervous tension.  

The veteran contends, in effect, that she has stress 
incontinence, which began in service or increased in severity 
due to service.  The evidence demonstrates that she was 
treated for urinary complaints before, during, and after 
service, but the record does not contain a medical opinion 
regarding the nature and etiology of any current stress 
incontinence.  The Board may not render a medical opinion in 
this regard.  Colvin, 1 Vet. App. at 175.  The veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current stress incontinence.  

Additionally, in a February 1996 statement, the veteran 
indicated she intended to apply for disability benefits from 
the Social Security Administration (SSA).  The Court has held 
that VA's duty to assist claimant in developing facts 
pertinent to their claims includes an obligation to obtain 
the records underpinning an SSA decision awarding disability 
benefits to the veteran.  Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  If the veteran is receiving SSA disability 
benefits, the decision granting such benefits and any medical 
records upon which such decision was based should be 
associated with the claims folder.  

For the foregoing reasons, the claims of service connection 
for a psychiatric disorder, a gastrointestinal disorder, and 
stress incontinence are REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and non-VA health care providers, 
including the Stafford Guidance Center, 
who have treated her for a psychiatric 
disorder, a gastrointestinal disorder, 
and stress incontinence since service.  
After obtaining any necessary releases, 
complete copies of all clinical records 
identified, which have not been 
previously associated with the claims 
folder, should be obtained.  

2.  The RO should also contact the Social 
Security Administration and determine 
whether the veteran is currently 
receiving disability benefits.  The RO 
should obtain copies of any Social 
Security Administration decision awarding 
disability benefits to the veteran and of 
all medical records upon which such 
decision was based.  

3.  After the above referenced records 
are obtained, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder.  Such tests as the 
examiner deems necessary should be 
performed.  If feasible, the examiner 
must specify clinical findings and 
symptoms of any current psychiatric 
disorder which are distinct and separate 
from symptoms and findings associated 
with any speech and learning disorder.  
The examiner must furnish an opinion as 
to whether it is at least as likely as 
not that any current psychiatric disorder 
either was first manifest in service; or 
pre-existed service, but increased in 
severity during service.  The examiner 
must explain the rationale for any 
opinion(s) given.  The claims folder must 
be made available to, and reviewed by the 
examiner in conjunction with the 
examination.  

4.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal disorder.  Such tests as 
the examiner deems necessary should be 
performed.  The examiner must furnish an 
opinion for the record as to whether it 
is at least as likely as not that any 
current gastrointestinal disorder either 
was first manifest in service; or pre-
existed service, but increased in 
severity during service.  The examiner 
must explain the rationale for any 
opinion(s) given.  The claims folder must 
be made available to, and be reviewed by 
the examiner in conjunction with the 
examination.  

5.  The veteran should also be afforded a 
VA genitourinary examination to determine 
the existence and etiology of stress 
incontinence.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner must furnish an opinion for the 
record as to whether it is at least as 
likely as not that any current stress 
incontinence either was first manifest in 
service; or pre-existed service, but 
increased in severity during service.  
The examiner must explain the rationale 
for any opinion(s) given.  The claims 
folder must be made available to, and be 
reviewed by the examiner in conjunction 
with the examination.  

6.  The case should then be reviewed by 
the RO to determine whether the claims of 
service connection for a psychiatric 
disorder, a gastrointestinal disorder, 
and stress incontinence may be granted.  
If any claim remains denied, the veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals


 

